Citation Nr: 0002990	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  97-28 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of left eye retinal detachment, currently evaluated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
July 1971 and November 1978 to December 1982.  
This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Current manifestations of the veteran's service-connected 
left eye disability include no light perception in the left 
eye, with better than 20/40 visual acuity in the right eye.  

3.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's service connected 
left eye disability.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for postoperative residuals of left retinal 
detachment have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.84a, Diagnostic Code 
6070 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected left eye disability and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  

The evidence shows that the veteran incurred a retinal 
detachment of the left eye as a result of an eye injury and 
that he underwent retinal repair of that eye in June 1980.  
At that time, the veteran experienced blurred vision, and 
best-corrected vision of the left eye was 20/50.  The report 
of a March 1983 VA examination revealed, in pertinent part, 
that vision of the right eye was 20/40 and vision in the left 
was 10/400.  Extensive retinal folds and retinal scars were 
noted.  The diagnosis was myopia, status post-retinal 
detachment with high myopia left eye multiple vision problems 
due to retinal folds.  

In a rating decision dated in April 1983, the RO granted 
service connection for postoperative retinal detachment of 
the left eye.  A 10 percent disability evaluation was 
assigned pursuant to 38 C.F.R. § 4.84a, Diagnostic Code (DC) 
6011.  That evaluation became effective in December 1982.  

VA outpatient treatment records dated in January 1983 
provided that a portion of the old scleral buckle in the 
superior nasal quadrant was exposed and appeared to be 
infected.  Corrected visual acuity of the left eye was 20/70.  
A VA hospital summary dated in May 1984 provided that the 
veteran underwent an oversewing of the conjunctiva over the 
extruding buckle in the left eye.  An outpatient treatment 
note dated in June 1984 revealed that the scleral buckle was 
extruding again.  The report of a VA examination dated in 
August 1984 revealed that corrected visual acuity of the 
right eye was 20/20 and 20/80 in the left.  It was noted that 
the veteran bucke in the upper part of the left eye under the 
lid was exposed.  The diagnoses were possible traumatic 
retinal detachment, status postoperative retinal detachment, 
and exposure of the bucchal.  

In a rating decision dated in November 1984, the RO increased 
the disability evaluation to 20 percent for the service-
connected left eye disability based on the veteran's vision 
deficit for active pathology of retinal detachment.  That 
evaluation became effective in December 1982.  

Subsequently, the RO increased the left eye disability 
evaluation to 30 percent in September 1985.  As the basis of 
that determination, the RO relied on VA medical records dated 
in 1985.  In July 1985, the veteran was hospitalized at a VA 
facility for removal of an extruding scleral buckle.  At the 
time of admission, visual acuity was 20/400 in the left eye, 
and the right eye was normal.  Two days after the procedure, 
it was noted that visual acuity was counting fingers at 2 
feet.  A VA examination dated in July 1985 revealed, in 
pertinent part, that visual acuity of the left eye had not 
improved with glasses and that the left eye was unable to 
read large letters.  There was also left exotropia because of 
damage to the muscles during the retinal detachment surgery.  
Fibrous trench extending from the disc was recorded.  The 
examiner observed macular stretching and multiple white 
scars.  The left retinal was intact and attached.  The left 
eye showed marked conjunctival congestion and regression on 
the conjunctiva where the buckle was applied.  There were 
tears in the conjunctiva.  The diagnoses were normal right 
eye examination, blindness in the left eye due to 
postoperative retinal detachment surgery and macular 
puckering of the left eye, and exotropia of the left eye due 
to postoperative surgical aphakia.  

VA outpatient treatment records dated from 1990 to 1995 
provide that the veteran was seen and treated for the 
service-connected left eye disorder.  The report of a VA 
examination dated in October 1995 revealed that the best 
corrected vision of the left eye was hand motion at 1 feet 
and corrected visual acuity of the right eye was 20/25(-1).  

In a rating action dated in November 1995, the RO continued 
the 30 percent evaluation for the service-connected left eye 
disorder.  However, special monthly compensation under 
38 U.S.C.A. § 1114, subsection (k) (West 1991 & Supp. 1999) 
and 38 C.F.R. § 3.350(a) (1999) was awarded based on loss of 
use of eye having only light perception from April 1992.  

In July 1997, the veteran filed an informal claim for an 
increased disability evaluation for his service-connected 
left eye disorder.  

A VA compensation and pension examination was performed in 
July 1997.  The Board notes that the examination appears to 
provide incorrect data.  The examiner recorded that visual 
acuity of the right eye was hand motion at 5 feet and 
corrected visual acuity of the left eye was 20/25 (As noted 
by the VA examiner in May 1998 these measurements were 
inappropriately recorded).  It was noted that the left eye 
was not tested and that the veteran could only hand motion at 
five feet with the left eye.  There was no diplopia.  The 
diagnosis was vision loss secondary retinal detachment of the 
left eye.  

At a VA examination conducted in May 1998, the veteran 
reported minimal vision in the left eye and reported that 
vision in the left eye had deteriorated over time.  On 
examination, corrected visual acuity of the right eye was 
20/25.  Visual field of the left eye was not tested.  It was 
noted that visual acuity of the left eye was hand motion 
only.  The diagnoses were myopia and presbyopia of the right 
eye (not related to the service-connected left eye 
disability) and status post retinal detachment of the left 
eye.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999). Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1999).

An evaluation between 10 and 100 percent will be assigned for 
detached retina under Diagnostic Code 6008 by application of 
Diagnostic Code 6009, which is based on impairment of visual 
acuity or field loss, pain, rest requirements or episodic 
incapacity. An additional rating of 10 percent is awarded 
during continuous active pathology. See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6008 and 6009. 

Where compensation is in effect for only one eye, the visual 
acuity in the nonservice-connected eye is considered to be 
normal (20/40 or better) unless there is blindness in the 
nonservice-connected eye. See 38 U.S.C.A. § 1160; 38 C.F.R. 
§§ 3.383, 4.84a, Diagnostic Code 6074.  When a veteran has 
blindness in one eye which is rated as if service-connected 
and nonservice-connected blindness in the other eye, the 
rating shall be evaluated as if both disabilities were 
service connected.  Absent total blindness, visual acuity in 
the nonservice-connected eye is considered to be normal 
irrespective of any vision disability in that eye.  Id.

In instances when service connection is in effect for only 
one eye, and the non-service-connected eye is considered to 
have vision of 20/40 or better, visual acuity of the service-
connected eye is rated 30 percent when it is 10/200, 5/200, 
or where there is blindness in one eye, having only light 
perception.  38 C.F.R. § 4.84a, Diagnostic Codes 6070, 6074, 
6077 (1999).  In this case, the RO rated the veteran's left 
eye disability under Diagnostic Code 6074 for vision in one 
eye being 5/200 and 20/40 or better vision in the other eye.  

The veteran is not shown to be blind in the right eye.  VA 
medical records dated in 1998 reflect that corrected visual 
acuity to be 20/25 in the right eye. Thus, the right eye is 
appropriately considered to be 20/40 or better for rating 
purposes.  38 C.F.R. § 3.383(a). Applying these visual acuity 
levels to Table V in 38 C.F.R. § 4.84a, a 30 percent rating 
is for assignment where there is light perception only 
(blindness) in one eye and 20/40 or better vision in the 
other eye.  Thus, the 30 percent rating under the provisions 
of Diagnostic Code 6070 would represent the veteran's current 
level of disability under the VA rating code for his retinal 
detachment of the left eye.  Moreover, the evidence does not 
establish that the service-connected left eye disorder more 
nearly approximates the criteria for the next highest 
disability evaluation.  38 C.F.R. § 4.7. (The veteran has 
also been granted special monthly compensation under 38 
U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on account of 
loss of use of one eye having only light perception and the 
level of special monthly compensation is not at issue.)

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  Although it is contended that the 
veteran's service-connected left eye disability interferes 
with his employment duties, the veteran has not asserted or 
offered any objective evidence that the left eye disability 
has interfered with his employment status to a degree greater 
than that contemplated by the regular schedular standards, 
which are based on the average impairment of employment.  Nor 
does the record reflect frequent periods of hospitalization 
for the disability.  Hence, the record does not present an 
exceptional case where his currently assigned 30 percent 
evaluation is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met, and; 
therefore, affirms the RO's conclusion that a higher 
evaluation on an extraschedular basis is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).



ORDER

An increased evaluation for postoperative residuals of left 
retinal detachment is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

